 

Exhibit 10.40

 

January 25, 2008

 

VICORP Restaurants, Inc.

400 West 48TH Avenue

Denver, Colorado 80216

Attention:  Mr. Kenneth Keymer

 

Dear Ken:

 

This letter confirms the agreement (the “Agreement”) between VICORP
Restaurants, Inc. (together with its subsidiaries, the “Company” or “you”) and
Piper Jaffray & Co. (“Piper Jaffray” or “we” or “us”) to engage us as your
exclusive financial advisor as described below.

 

As used in this Agreement, the term “Restructuring Transaction” shall mean the
consummation of any (i) restructuring, modification, reduction, reorganization
(whether or not pursuant to Chapter 11 of the United States Bankruptcy Code),
refinancing and/or recapitalization of the Company with respect to any of its
existing and potential debt obligations by means of, without limitation, a
solicitation of waivers and consents (in the context of a broader restructuring
plan); (ii) rescheduling of debt maturities; (iii) changes in interest rates;
(iv) settlement or forgiveness of debt; (v) conversion of debt, other
liabilities and/or other securities into equity; (vi) exchange offer involving
new securities; (vii) the issuance of new debt securities; (viii) the raising of
new debt; or other similar transaction or series of transactions.

 

Notwithstanding anything contained in this Agreement to the contrary: (a) Piper
Jaffray makes no representations or warranties about the Company’s ability to
(i) successfully improve its operations, (ii) maintain sufficient liquidity to
operate its business or (iii) successfully complete a Restructuring Transaction,
and (b) Piper Jaffray makes no representation, warranty or commitment to
underwrite, place or purchase any securities or provide any form of financing to
the Company.

 

SERVICES

 

The Company hereby retains Piper Jaffray as the financial advisor to the Company
in connection with the Restructuring Transaction.  We agree to provide the
following services during the term of our engagement:

 

·                  Meet with the Company’s management and familiarize itself
with the business, operations, properties, financial condition and prospects of
the Company;

 

 

1

--------------------------------------------------------------------------------


 

·                  Assist the Company in analyzing and reviewing the acts,
conduct, assets, liabilities and financial condition of the Company;

 

·                  Evaluate the Company’s potential debt capacity in light of
its existing cash flows;

 

·                  Advise the Company with respect to the Restructuring
Transaction options (including timing, structure and pricing), including
analyzing, negotiating and effecting (i) an out-of-court restructuring of the
Company’s Senior Notes (defined herein), (ii) a plan of reorganization or
recapitalization for the Company, and/or (iii) to the extent necessary,
performing valuation analyses on the Company and its assets;

 

·                  With the prior approval of the Company, solicit, coordinate
and evaluate proposals regarding a Restructuring Transaction;

 

·                  Provide the Company’s Board of Directors and senior
management with regard to the comparative implications of different strategic
alternatives available to the Company, including, without limitation, valuation
metrics related to any alternative transactions (if any) and for comparable
public companies and comparable publicly reported transactions;

 

·                  Provide testimony, as necessary, with respect to matters on
which we have been engaged to advise you in any proceeding before the Bankruptcy
Court, if applicable; and

 

·                  Any other tasks as mutually agreed upon by Piper Jaffray and
the Company.

 

This engagement will be run on a day to day basis by Joe Radecki, who shall lead
this engagement throughout the term of this agreement for so long as he is an
officer of Piper Jaffray; provided, however, that Piper Jaffray reserves the
right to augment or substitute other qualified senior officers reasonably
acceptable to the Company to the extent that business exigencies may require.

 

Piper Jaffray agrees that it shall not initiate any discussions with or
otherwise contact any party regarding a Restructuring Transaction, or solicit
any proposals or indications of interest with respect to a Restructuring
Transaction, without the prior approval of the Company.

 

In rendering our services to you hereunder, Piper Jaffray is not assuming any
responsibility for the Company’s underlying business decision to pursue or not
to pursue any business strategy or to effect or not to effect any Restructuring
Transaction.  You agree that Piper Jaffray shall not have the responsibility to
provide “crisis management” services for the Company.

 

 

2

--------------------------------------------------------------------------------


 

FEES AND EXPENSES

 

In full payment for services rendered and to be rendered hereunder by Piper
Jaffray, you agree to pay us the following fees:

 

(a)                                  A fee of $50,000.00 per month for the first
two months of this engagement and $100,000 per month thereafter, payable monthly
in advance in cash (the “Monthly Fee”) up to the effective date of termination
of this Agreement; provided, however, that 50% of the monthly fees owing after
Piper Jaffray has earned $400,000 in monthly fees (i.e.  after the fifth month
of this engagement) shall be credited against any Restructuring Transaction Fee
(defined herein) otherwise due; and

 

(b)                                 If, during this engagement, a Restructuring
Transaction is consummated, we shall be paid a cash fee (the “Restructuring
Transaction Fee”) of:

 

(i)                                             for a Restructuring Transaction
that consists primarily of modifications to the Company’s 10.5% Senior Notes due
2011 (the “Senior Notes”) including, but not limited to the modification and/or
deletion of covenants, interest payments, maturity dates or similar provisions,
$632,500.

 

(ii)                                          for a Restructuring Transaction
that consists primarily of modifications to the Company’s Revolving Credit
Facility and Term Loans (the “Credit Facilities”) including, but not limited to
the modification and/or deletion of covenants, interest payments, maturity dates
or similar provisions, in which Piper Jaffray is requested to provide and
actually provides substantial advisory services and leads or co-leads the
negotiations with the lenders, such modifications with the providers of the
Credit Facilities, one-quarter of one percent (0.25%) of the aggregate principal
amount of the Credit Facilities outstanding immediately prior to the
consummation of the Restructuring Transaction.

 

(iii)                                       In the event the Restructuring
Transaction becomes a significant out-of-court restructuring, as determined by
both the Company and Piper Jaffray, in their sole discretion, the aggregate
Restructuring Transaction Fee shall equal three-quarters of one percent (0.75%)
of the aggregate principal amount and accrued but unpaid interest of the Credit
Facilities and Senior Notes outstanding immediately prior to the consummation of
such Restructuring Transaction.

 

(iv)                                      for a Restructuring Transaction which
is consummated and approved by the court pursuant to a Company proposed plan of
reorganization under Chapter 11 of the United States Bankruptcy Code, one
percent (1.00%) of the aggregate principal amount and

 

 

3

--------------------------------------------------------------------------------


 

accrued but unpaid interest of the Credit Facilities, Senior Notes and other
unsecured debt outstanding immediately prior to the consummation of the
Restructuring Transaction.

 

For purposes of clarity, (i) none of the Restructuring Transaction Fees
described in section (b) above shall be due and payable unless and until the
completion of a Restructuring Transaction; (ii) if a Restructuring Transaction
Fee is due under section b(iii) or b(iv), a Restructuring Transaction Fee will
not be due under sections b(i) or b(ii); (iii) if a Restructuring Transaction
Fee is due under section b(iii), a Restructuring Transaction Fee will not be due
under section b(iv); and (iv) if a Restructuring Transaction Fee is due under
section b(iv), a Restructuring Transaction Fee will not be due under section
b(iii).  Piper Jaffray shall also be entitled to a Restructuring Transaction Fee
if such Restructuring Transaction is consummated within 6 months after the
termination of this engagement but only to the extent that the Restructuring
Transaction results from negotiations occurring during the term of this
engagement.

 

The Restructuring Transaction Fee shall be earned and payable upon the earlier
of (i) the consummation of a Restructuring Transaction under section b(i),
(ii) or (iii) above, (ii) obtaining the requisite consents from the requisite
constituencies for a “pre-packaged” or pre-negotiated in-court restructuring
plan of reorganization or the consents (as evidenced by lock-up agreements from
sufficient members of an impaired class of creditors to confirm a plan under
section 1129(a) or 1129(b) of the Bankruptcy Code) (a “pre-negotiated plan”) and
having such plan of reorganization confirmed by the bankruptcy court or
(iii) confirmation of a Chapter 11 plan of reorganization; provided, however,
that in the event the Company undertakes an exchange offer exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 3(a)(9) of the Act (a “3(a)(9) Offer”), we shall have earned
the Restructuring Transaction Fee immediately prior to the commencement of such
3(a)(9) Offer, and such fee will be payable (A) 50% on the first date upon which
the offering documents are disseminated (the “Mailing Date”) and (B) 50% no
later than 60 days after the Mailing Date.

 

(c)                                  If you implement a debtor-in-possession
financing in a Chapter 11 proceeding, and Piper Jaffray is requested to provide
and actually provides substantial advisory services in connection with the
procurement of the debtor-in-possession financing, we shall be paid a
debtor-in-possession financing fee (the “DIP Fee”) equal to 1% of the aggregate
amount of the new monies provided to the Company pursuant to the
debtor-in-possession facility.  The DIP Fee, if applicable, shall be earned and
payable upon the entry of an order by the bankruptcy court approving the DIP
financing; and

 

(d)                                 No fee payable hereunder shall be credited
against any other fee due and owing Piper Jaffray for services previously
rendered to the Company except as specifically set forth above.

 

 

4

--------------------------------------------------------------------------------


 

In addition, immediately prior to the commencement of a case by or against you
pursuant to the United States Bankruptcy Code, you, unless prohibited by law,
shall pay to us (or cause us to be paid) to the extent you shall have had notice
of the pending commencement of such case, in cash, all amounts that have been
earned but are unpaid to us pursuant to this Agreement on such date, including
without limitation, the fees referred to above, as well as pay us for all
unreimbursed expenses, as set out below, as of such date.  The Company shall use
its commercially reasonable efforts to obtain the entry of an order by such
bankruptcy court approving the retention of Piper Jaffray as financial advisor
to the Company, in such case on terms substantially similar to those set forth
herein.

 

The Company shall periodically reimburse Piper Jaffray promptly when invoiced
for all of our reasonable out-of-pocket expenses, including, without limitation,
reasonable fees and disbursements of counsel, travel and lodging expenses, word
processing charges, messenger and duplicating services, and database, courier
and communication costs, and other customary expenditures in connection with the
performance of our services hereunder, regardless of whether or not a
Restructuring Transaction occurs; provided, however that such expenses shall not
exceed $30,000 in the aggregate without Piper Jaffray’s prior notification to
the Company and the Company consenting to such additional expenses.  You
understand that your reimbursement of the reasonable fees and disbursements of
our counsel will be made on the basis of counsel’s generally applicable rates,
which may be higher than the rates that counsel charges us for other matters
based on arrangements that we have entered into with such counsel.  Upon
termination of this Agreement or completion of a Restructuring Transaction, you
shall pay promptly in cash any unreimbursed expenses that have accrued as of
such date.  This reimbursement obligation is in addition to the reimbursement of
fees and expenses set forth below relating to attendance by us at proceedings or
to indemnification and contribution as contemplated elsewhere in this Agreement.

 

To the extent our personnel assist in, or provide testimony in trial or
deposition for any action, suit or proceeding relating to a Restructuring
Transaction or our engagement hereunder after the consummation of a
Restructuring Transaction or termination of our engagement hereunder, the
Company shall pay Piper Jaffray a per person, per diem charge, together with
reimbursement of all out-of-pocket expenses and disbursements, including
reasonable attorney’s fees and disbursements, for the services of such officers
at our customary rates.

 

INDEMNIFICATION AND CONTRIBUTION

 

In addition to the payment of fees and reimbursement of expenses provided for
above, and regardless if any Restructuring Transaction is consummated, the
Company shall agree to indemnify Piper Jaffray with regard to the matters
contemplated herein, as set forth in Annex A, attached hereto, which is hereby
incorporated into this Agreement by reference and made a part of this Agreement
as if fully set forth herein.  Such

 

 

5

--------------------------------------------------------------------------------


 

indemnification shall survive any termination, expiration or completion of this
Agreement.

 

DISCLOSURE OF ADVICE AND INFORMATION

 

No advice or opinion we render, whether formal or informal, may be disclosed to
parties other than our officers, directors, attorneys, accountants and the
senior management team of the Company, in whole or in part, or summarized,
excerpted from, or otherwise referred to without our prior written consent,
which consent shall not be unreasonably withheld.  In addition, except as
otherwise contemplated herein, you may not otherwise refer to us without our
prior written consent.  If we request, you agree to include a mutually
acceptable reference to us in any press release or other public announcement
made by you regarding the matters described in this letter.

 

You will use commercially reasonable efforts to furnish us with all information
concerning you which we reasonably deem appropriate for purposes of performing
services under this Agreement (the “Information”) and will use commercially
reasonable efforts to provide us with access to the your officers, directors,
employees, accountants, counsel and other representatives that you reasonably
believe to be necessary for this engagement.  You hereby agree and represent
that to your actual knowledge, all Information relating to the Company furnished
to us will be accurate and complete in all material respects at the time
provided, and that, if you are aware of any Information becoming materially
inaccurate, incomplete or misleading during the engagement hereunder, you will
use commercially reasonable efforts to promptly advise us.  You recognize and
confirm that we assume no responsibility for the accuracy and completeness of
the Information and will be using and relying upon the Information (and
information available from generally recognized public sources) without assuming
responsibility for independent verification or independent evaluation of any of
the assets or liabilities of the Company.

 

You agree that we may place advertisements in mailings and financial and other
newspapers and journals at our expense describing our services to you for any
publicly announced or completed Restructuring Transaction and use your logo,
provided that we will not disclose, without your consent, the size of the
Restructuring Transaction or proceeds you receive in such advertisements unless
such information is already publicly available.

 

CONFIDENTIALITY

 

Except as required by law, this Agreement and the services, information and
advice to be provided by us hereunder, is for the confidential use of the Board
of Directors and senior management of the Company and shall not be disclosed to
third parties without our prior written permission.  This agreement supersedes
any prior Confidentiality Agreement in place between Piper Jaffray and VICORP
Restaurants, Inc.

 

 

6

--------------------------------------------------------------------------------


 

TERM

 

The term of this Agreement shall commence on the date hereof and terminate 10
days from the date on which you or us, as the case may be, receives written
notice from the other of termination of this engagement.  We may resign at any
time and you may terminate Piper Jaffray’s services at any time, each by giving
written notice to the other.  If terminated, Piper Jaffray shall be entitled to
receive any fees for any monthly period which are due and owing Piper Jaffray
upon the effective date of termination; however, such amounts will be prorated
for any incomplete monthly period of service, and Piper Jaffray will be entitled
to reimbursement for out-of-pocket expenses as described herein.  The indemnity,
contribution, exculpation and miscellaneous provisions of this Agreement
(including Annex A) shall survive any termination of our engagement under this
Agreement.

 

OTHER MATTERS RELATING TO OUR ENGAGEMENT

 

You acknowledge that you have retained us solely to provide the services set
forth in this Agreement.  In rendering such services, we will act as an
independent contractor, and not as an agent or otherwise, and we owe our duties
arising out of this engagement solely to the Company.  You acknowledge that
nothing in this Agreement is intended to create duties to you or your creditors
or securityholders or any third party in connection with our engagement
hereunder, all of which are expressly waived, and we and you specifically
disclaim the creation of any fiduciary relationship between, or the imposition
of any fiduciary duties on, either party.  No one other than the Company is
authorized to rely upon the engagement of Piper Jaffray hereunder or any
statements, advice, opinions or conduct by Piper Jaffray.  The Company further
acknowledges that Piper Jaffray may perform certain of the services described
herein through one or more of its affiliates and any such affiliates shall be
entitled to the benefit of this Agreement.

 

The Company agrees that any reference to Piper Jaffray, as financial advisor in
any release or communication or materials distributed, is subject to our prior
written approval, unless such release or communication is required by law or
regulation.  If Piper Jaffray resigns prior to the dissemination of any such
release, communication or material, no reference shall be made therein to Piper
Jaffray being the Company’s financial advisor at such time.

 

The Company represents and warrants that it has all requisite power and
authority, and all necessary authorizations, to enter into and carry out the
terms and provisions of this Agreement and the execution, delivery and
performance of this Agreement does not breach or conflict with any agreement,
document or instrument to which it is a party or bound.

 

The Company represents and warrants to Piper Jaffray that there are no brokers,
representatives or other persons which have an interest in compensation due to
Piper Jaffray from any transaction contemplated herein or which would otherwise
be due any fee, commission or remuneration upon consummation of any
Restructuring Transaction.

 

 

7

--------------------------------------------------------------------------------


 

We and our affiliates will not use confidential information obtained from you
pursuant to this engagement in connection with the performance by us and our
affiliates of services for other companies, and we and our affiliates will not
furnish any such information to other companies.  You also acknowledge that we
and our affiliates have no obligation to disclose any information acquired in
connection with various investment banking and financial advisory relationships
with, or services for, other clients and customers, to the Company or to use
such information in connection with any transaction contemplated by this
Agreement.

 

You acknowledge that we are not an advisor as to legal, tax, accounting or
regulatory matters in any jurisdiction.  You should consult with your own
advisors concerning such matters and are responsible for making your own
independent investigation and appraisal of the transactions contemplated by this
Agreement, and we have no responsibility or liability to you with respect such
matters.

 

MISCELLANEOUS

 

This Agreement shall be governed by and construed in accordance with the laws of
New York, without regard to its conflict of law principles.  You and we hereby
waive all right to trial by jury in any action, proceeding, or counterclaim
(whether based upon contract, tort or otherwise) in connection with any dispute
arising out of this Agreement or any matters contemplated by this Agreement. 
This Agreement embodies the entire agreement and understanding between you and
us and supersedes all prior agreements and understandings relating to the
subject matter of this Agreement, whether oral or written, express or implied. 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument.  This Agreement and all rights, liabilities and
obligations hereunder shall be binding upon and inure to the benefit of each
party’s successors but may not be assigned without the prior written approval of
the other party.  The descriptive headings of the paragraphs of this Agreement
are inserted for convenience only, do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this
Agreement.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.  This
Agreement is solely for the benefit of you and us, and no other person (other
than the Indemnified Persons set forth in Annex A hereto) shall acquire or have
any rights by virtue of this Agreement.

 

 

8

--------------------------------------------------------------------------------


 

If this letter correctly sets forth the understanding between us, please so
indicate by signing on the designated space below and returning a signed copy to
us.

 

Sincerely,

 

Piper Jaffray & Co.

 

By /s/ Joseph Radecki

Name Joseph Radecki

Title Managing Director

 

Agreed to as of the date first above written:

 

VICORP RESTAURANTS, INC.

 

By /s/ Kenneth Keymer

Name Kenneth Keymer

Title Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------

 


Annex A to Engagement Letter

 

You agree to (i) indemnify and hold harmless us, our affiliates (within the
meaning of the Securities Act of 1933), and each of their respective partners,
directors, officers, agents, consultants, employees and controlling persons
(within the meaning of the Securities Act of 1933) (each of Piper Jaffray and
such other person or entity is hereinafter referred to as an “Indemnified
Person”), from and against any losses, claims, damages, liabilities and
expenses, joint or several, and all actions, inquiries, proceedings and
investigations in respect thereof, to which any Indemnified Person may become
subject arising out of or in connection with our engagement under or any matter
referred to in the agreement to which this Annex A is attached and of which this
Annex A forms a part (the “Agreement”), regardless of whether any of such
Indemnified Persons is a party thereto, and (ii) periodically reimburse an
Indemnified Person for such person’s legal and other expenses as may be incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any such action, inquiry, proceeding or investigation, whether or
not such action, inquiry, proceeding or investigation is initiated or brought by
you, your creditors or stockholders, or any other person.  You are not
responsible under clause (i) of the foregoing sentence for any losses, claims,
damages, liabilities or expenses to the extent that such loss, claim, damage,
liability or expense has been finally judicially determined to have resulted
primarily and directly from actions taken or omitted to be taken by such
Indemnified Person due to such person’s bad faith, gross negligence or willful
misconduct.  To the extent that any prior payment you made to an Indemnified
Person is so determined to have been improper by reason of such Indemnified
Person’s bad faith, gross negligence or willful misconduct, such Indemnified
Person shall promptly pay you such amount.

 

If the indemnity or reimbursement referred to above is, for any reason
whatsoever, unenforceable, unavailable or otherwise insufficient to hold each
Indemnified Person harmless, you agree to pay to or on behalf of each
Indemnified Person contributions for losses, claims, damages, liabilities or
expenses so that each Indemnified Person ultimately bears only a portion of such
losses, claims, damages, liabilities or expenses as is appropriate (i) to
reflect the relative benefits received by each such Indemnified Person,
respectively, on the one hand and you and your stockholders on the other hand in
connection with the Restructuring Transaction or (ii) if the allocation on that
basis is not permitted by applicable law, to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of each
such Indemnified Person, respectively, and you as well as any other relevant
equitable considerations.  The respective relative benefits received by us and
you in connection with any Restructuring Transaction shall be deemed to be in
the same proportion as the aggregate fee paid or proposed to be paid to Piper
Jaffray in connection with the Restructuring Transaction bears to the aggregate
transaction value contemplated by the Restructuring Transaction, whether or not
consummated.

 

Promptly after its receipt of notice of the commencement of any action or
proceeding, any Indemnified Person will, if a claim in respect thereof is to be
made against you pursuant to this letter, notify you in writing of the
commencement thereof; but omission so to notify you will not relieve you from
any liability which you may have to any

 

 

1

--------------------------------------------------------------------------------


 

Indemnified Person, except your obligations to indemnify for losses, claims,
damages, liabilities or expenses to the extent that you suffer actual prejudice
as a result of such failure, but shall not relieve you from your obligation to
provide reimbursement of expenses and any liability which you may have to an
Indemnified Person otherwise than hereunder.  If you so elect, you may assume
the defense of such action or proceeding in a timely manner, including the
employment of counsel (reasonably satisfactory to us) and payment of expenses,
provided you permit an Indemnified Person and counsel retained by an Indemnified
Person at its expense to participate in such defense.  Notwithstanding the
foregoing, in the event (i) you fail promptly to assume the defense and employ
counsel reasonably satisfactory to us, or (ii) the Indemnified Person has been
advised by counsel that there exist actual or potential conflicting interests
between you or your counsel and such Indemnified Person, an Indemnified Person
may employ separate counsel (in addition to  local counsel ) to represent or
defend such Indemnified Person in such action or proceeding, and you agree to
pay the fees and disbursements of such separate counsel as incurred; provided
however, that you shall not, in connection with any one such action or
proceeding, or separate but substantially similar actions or proceedings arising
out of the same general allegations, be liable for fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel).

 

You will not, without our prior written consent, settle or compromise or consent
to the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
under this agreement, unless such settlement, compromise or consent includes an
express, complete and unconditional release of us and each other Indemnified
Person from all liability and obligations arising therefrom. Without your prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned, no Indemnified Person shall settle or compromise any claim for
which indemnification or contribution may be sought hereunder.  Notwithstanding
the foregoing sentence, if at any time an Indemnified Person requests that you
reimburse the Indemnified Person for fees and expenses as provided in this
agreement, you agree that you shall be liable for any settlement of any
proceeding effected without your prior written consent if (i) such settlement is
entered into more than 30 days after receipt by you of the request for
reimbursement, and (ii) you shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement.

 

You also agree that no Indemnified Person shall have any liability to you or
your affiliates, directors, officers, employees, agents, creditors or
stockholders, directly or indirectly, related to or arising out of the Agreement
or the services performed thereunder, except losses, claims, damages,
liabilities and expenses you incur which have been finally judicially determined
to have resulted primarily and directly from actions taken or omitted to be
taken by such Indemnified Person due to such person’s bad faith, gross
negligence or willful misconduct.  In no event, regardless of the legal theory
advanced, shall any Indemnified Person be liable for any consequential,
indirect, incidental or special damages of any nature.  Your indemnification,
reimbursement, exculpation and contribution obligations in this Annex A shall be
in addition to any rights that any Indemnified Person may have at common law or
otherwise.

 

 

2

--------------------------------------------------------------------------------


 

Capitalized terms used, but not defined in this Annex A, have the meanings
assigned to such terms in the Agreement.

 

 

3

--------------------------------------------------------------------------------

 